DETAILED ACTION

Response to Amendment
Claims 1-5 are pending in the application.  Previous grounds of rejection under 35 USC 102 have been maintained.

Claim Interpretation
Claim 1 is a product claim drawn towards a binder composition comprising a number of components as set forth in the claim.  “Mn2” as set forth in the claim “is a number average molecular weight of a portion of the vinylidene fluoride copolymer composition which cannot be adsorbed onto alumina when the vinylidene fluoride copolymer composition is added into alumina…”.  Applicant’s arguments as set forth in the 3/11/2021 amendment acknowledge that alumina is not part of “a binder composition” as set forth in claim 1.  As such, patentable weight is not being afforded to the alumina disclosure in the instant claim.  “Mn2” is being interpreted as any value/amount of vinylidene fluoride copolymer, and, the ratio of Mn2/Mn1 as claimed is being interpreted as any value/amount of vinylidene fluoride copolymer composition.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Absuleme et al. (US 2010/0133482).

Further, the recitation that said binder composition is to be submitted to alumina testing (the Mn2/Mn1 determination limitations in amended instant claim 1) does not confer patentability to the claim since the recitation of an intended use (submitting the binder composition of instant claim 1 to alumina testing) does not impart patentability to otherwise old compounds or compositions (i.e. the binder composition of Absuleme et al.).  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.

Regarding claim 2, Absuleme et al. discloses all of the claim limitations as set forth above and also discloses a melting point of the vinylidene fluoride copolymer composition is 160C or higher ([0128], P7/Table 1).

Regarding claim 3, Abusleme et al. discloses an electrode mixture comprising: the binder composition as set forth above, an electrode active material ([0071]-[0075], [0130]), and a conductive auxiliary agent ([0071]-[0075], [0130]).



Regarding claim 5, Abusleme et al. discloses a non-aqueous secondary electrolyte battery ([0019], [0066]) comprising the electrode ([0071]-[0075], [0130]) as set forth above.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watanabe et al. (US 2013/0273424).
Regarding claim 1, Watanabe et al. discloses in Figs 1-2 a binder composition ([0001]) for an electrode active material ([0195]-[0197]) to a current collector ([0195]-[0197]), the binder composition comprising a vinylidene fluoride copolymer composition ([0175]-[0178]); the vinylidene floride copolymer composition comprising a copolymer of vinylidene fluoride ([0175]-[0178]) and an acrylic monomer ([0175]-[0178]); the acrylic monomer being at least one type selected from acrylic acid and methacrylic acid ([0175]-[0178]).
Further, the recitation that said binder composition is to be submitted to alumina testing (the Mn2/Mn1 determination limitations in amended instant claim 1) does not confer patentability to the claim since the recitation of an intended use (submitting the binder composition of instant claim 1 to alumina testing) does not impart patentability to otherwise old compounds or compositions (i.e. the binder composition of Watanabe et In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.

Regarding claim 3, Watanabe et al. discloses an electrode mixture comprising: the binder composition as set forth above, an electrode active material ([0195]-[0197]), and a conductive auxiliary agent ([0195]-[0197]).

Regarding claim 4, Watanabe et al. discloses an electrode comprising a layer formed from the electrode mixture ([0195]-[0197]) as set forth above on a current collector ([0195]-[0197]).

Regarding claim 5, Watanabe et al. discloses a non-aqueous secondary electrolyte battery ([0121]) comprising the electrode ([0195]-[0197]) as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Absuleme et al. (US 2010/0133482).
Regarding claim 1, Absuleme et al. discloses a binder composition ([0001]) for an electrode active material ([0071]-[0075], [0130]) to a current collector ([0130]), the binder composition comprising a vinylidene fluoride copolymer composition ([0014], [0128]); the vinylidene fluoride copolymer composition comprising a copolymer of vinylidene fluoride ([0024], [0128]) and an acrylic monomer ([0014], [0128]); the acrylic monomer being at least one type selected from acrylic acid and methacrylic acid ([0014], [0128]).
Further, Absuleme et al. teaches the vinylidene fluoride copolymer composition ([0024], [0128]) that appears to be the same as or an obvious variant of the vinylidene 
Further still, the recitation that said binder composition is to be submitted to alumina testing (the Mn2/Mn1 determination limitations in amended instant claim 1) does not confer patentability to the claim since the recitation of an intended use (submitting the binder composition of instant claim 1 to alumina testing) does not impart patentability to otherwise old compounds or compositions (i.e. the binder composition of Absuleme et al.).  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.

Regarding claim 2, Absuleme et al. discloses all of the claim limitations as set forth above and also discloses a melting point of the vinylidene fluoride copolymer composition is 160C or higher ([0128], P7/Table 1).

Regarding claim 3, Abusleme et al. discloses an electrode mixture comprising: the binder composition as set forth above, an electrode active material ([0071]-[0075], [0130]), and a conductive auxiliary agent ([0071]-[0075], [0130]).

Regarding claim 4, Abusleme et al. discloses an electrode comprising a layer formed from the electrode mixture ([0071]-[0075], [0130]) as set forth above on a current collector ([0130]).

.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0273424).
Regarding claim 1, Watanabe et al. discloses in Figs 1-2 a binder composition ([0001]) for an electrode active material ([0195]-[0197]) to a current collector ([0195]-[0197]), the binder composition comprising a vinylidene fluoride copolymer composition ([0175]-[0178]); the vinylidene floride copolymer composition comprising a copolymer of vinylidene fluoride ([0175]-[0178]) and an acrylic monomer ([0175]-[0178]); the acrylic monomer being at least one type selected from acrylic acid and methacrylic acid ([0175]-[0178]).
Further, Watanabe et al. teaches the vinylidene fluoride copolymer composition ([0175]-[0178]) that appears to be the same as or an obvious variant of the vinylidene fluoride composition of the instant claim.  Thus, it would be obvious to one of ordinary skill in the art at the time of filing that the ratio Mn2/Mn1 is inherently present in the composition of Watanabe et al.
Further still, the recitation that said binder composition is to be submitted to alumina testing (the Mn2/Mn1 determination limitations in amended instant claim 1) does not confer patentability to the claim since the recitation of an intended use (submitting the binder composition of instant claim 1 to alumina testing) does not impart patentability to otherwise old compounds or compositions (i.e. the binder composition of Watanabe et In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.

Regarding claim 3, Watanabe et al. discloses an electrode mixture comprising: the binder composition as set forth above, an electrode active material ([0195]-[0197]), and a conductive auxiliary agent ([0195]-[0197]).

Regarding claim 4, Watanabe et al. discloses an electrode comprising a layer formed from the electrode mixture ([0195]-[0197]) as set forth above on a current collector ([0195]-[0197]).

Regarding claim 5, Watanabe et al. discloses a non-aqueous secondary electrolyte battery ([0121]) comprising the electrode ([0195]-[0197]) as set forth above.

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
Applicants argue Abusleme and Watanabe do not anticipate the instant claims.  However, it is noted that instant independent claim 1 is a product claim, drawn to “a binder composition”.  Each of Abusleme and Watanabe disclose the particular limitations of binder composition as set forth in the 12/11/2020 office action and above.  The limitations of claim 1 added via the 3/11/2021 amendment are not being afforded In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.  As such, this argument is not found persuasive.
On P4-6 of the arguments submitted by the Applicants on 3/11/2021, Applicants appear to argue that “Mn2” is a specific property of the binder composition of claim 1 (and as such, Mn2/Mn1 is also a specific property).  Specifically, the statements on P4-6 of the 3/11/2021 submission regarding “Mn2” and “Mn2/Mn1” appear to argue “Mn2” and “Mn2/Mn1” are new physical properties of the binder composition that were previously unknown.  However, as previously stated, Absuleme et al. and Watanabe et al. both disclose binder compositions which are the same (or an obvious variant) of the binder composition of the instant claims.  The courts have found,“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  As such, these arguments are not found persuasive.

Applicant’s arguments, see P3, filed 3/11/2021, with respect to the previous rejection under 35 USC 112(b) have been fully considered and are persuasive.  Applicants have clearly stated that alumina is not a part of the final composition of the binder of claim 1.  The rejection of claims 1-5 under 35 USB 112(b) has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725